Citation Nr: 1532248	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-32 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether an August 2010 reduction from a 10 percent disability rating to a 0 percent disability rating for right foot sprain was proper. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which reduced the Veteran's right foot disability rating from 10 to 0 percent disabling.  In November 2012, the Veteran filed a timely Substantive Appeal (VA Form 9) and requested a hearing before the Board.  The Veteran subsequently withdrew his hearing request in August 2014.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.    

In February 2014, the Veteran filed an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) which, in relevant part, requested reevaluation of right foot sprain.  The Veteran was provided a VA examination of his right foot in August 2014.  In September 2014, the RO issued a rating decision that decided 13 issues raised in the February 2014 VA Form 21-526EZ, but did not provide a decision concerning the Veteran's right foot sprain.  As the issue of reevaluation of the Veteran's right foot sprain has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's rating for right foot sprain was assigned by a November 2006 dating decision that granted service connection with an evaluation of 10 percent effective October 1, 2006. 

2.  At the time of the August 2010 reduction of the schedular disability rating for right foot sprain, the disability rating of 10 percent had been in effect continuously for a period of less than five years.

3.  The August 2010 rating that reduced the disability rating for the service-connected right foot sprain from 10 to 0 percent, which was effective December 1, 2010, met all due process requirements in executing such a reduction.

4.  The most probative evidence shows improvement in the Veteran's right foot sprain since the 10 percent evaluation was assigned.


CONCLUSION OF LAW

The reduction in the evaluation of right foot sprain, from 10 percent to 0 percent, was proper.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1-4.2, 3.105(e) , 3.344, 3.655, 4.71a , Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Procedural Requirements

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e) (2014).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  Id.  

When a claimant fails to report for a reexamination and the issue is continuing entitlement, VA shall issue a pretermination notice advising the payee that payment for the disability or disabilities for which the reexamination was scheduled will be discontinued or, if a minimum evaluation is established in part 4 of this title or there is an evaluation protected under § 3.951(b) of this part, reduced to the lower evaluation.  Such notice shall also include the prospective date of discontinuance or reduction, the reason therefor, and a statement of the claimant's procedural and appellate rights. The claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability or disabilities for which the reexamination was scheduled should not be discontinued or reduced.  38 C.F.R. § 3.655(c)(1) (2014).

If there is no response within 60 days, or if the evidence submitted does not establish continued entitlement, payment for such disability or disabilities shall be discontinued or reduced as of the date indicated in the pretermination notice or the date of last payment, whichever is later.  38 C.F.R. § 3.655(c)(2) (2014).

If notice is received that the claimant is willing to report for a reexamination before payment has been discontinued or reduced, action to adjust payment shall be deferred.  The reexamination shall be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause for immediate discontinuance or reduction of payment.  When a claimant fails to report for such rescheduled examination, payment shall be reduced or discontinued as of the date of last payment and shall not be further adjusted until a VA examination has been conducted and the report reviewed.  38 C.F.R. § 3.655(c)(3) (2014).

In this case, the procedural requirements under 38 C.F.R. §§ 3.105(e) and 3.655(c) for reduction of the schedular disability rating from 10 to 0 percent for right foot sprain were properly carried out by the RO.  In February 2010, the RO notified the Veteran that he was scheduled for an examination in February 2010, but that he did not report.  The RO continued that, because he failed to report for the examination and the condition of the Veteran's disability was unknown, the RO was proposing to decrease his disability rating from 10 to 0 percent effective May 1, 2010.  At that time the RO instructed the Veteran to submit a statement within 60 days if he was willing to report for an examination.  If such a statement was received, an examination would be rescheduled and the proposed action would not be taken.  In addition, the RO instructed the Veteran to submit any additional evidence to show that his rating should not be reduced within 60 days, and to request a predetermination hearing if desired.

In February 2010, the Veteran informed the RO that he was not properly notified of the VA examination, that he called to cancel the appointment because he was unable to attend, and that he was available for an examination.  The Veteran did not request a predetermination hearing.  In March 2010, the Veteran appeared for a VA examination of his right foot.

The RO took final action to reduce the disability rating in an August 2010 rating decision, in which the rating was reduced from 10 to 0 percent effective December 1, 2010.  The RO informed the Veteran of this decision by letter dated August 31, 2010.  

The Board notes that because the issue on appeal does not arise from the receipt of a "substantially complete application" under 38 U.S.C.A. § 5103(a), but rather, arises under 38 C.F.R. § 3.105(e), which permits VA to reduce an evaluation when evidence is received to show that a lower evaluation is in order, the notice provisions of the Veterans Claims Assistance Act of 2000 are not applicable.  As discussed above, the due process provisions of 38 C.F.R. §§ 3.105(e) and 3.655(c) have been satisfied.   


II.  Substantive Requirements

As the RO has met the procedural requirements associated with a reduction, the issue now becomes whether the reduction was proper based on the evidence of record.  

The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  Section 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2014).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2014). 

In the present case, the Veteran's rating for right foot sprain was assigned by a November 2006 dating decision that granted service connection with an evaluation of 10 percent effective October 1, 2006.  (That rating decision informed the Veteran that the assigned evaluation was not considered permanent since there was likelihood of improvement of the disability.)  The 10 percent disability rating remained in effect continuously until December 1, 2010.  At the time of the August 2010 reduction of the schedular disability rating for right foot sprain, the disability rating of 10 percent had been in effect for a period of less than five years.  Because the 10 percent rating was not in effect for a period exceeding five years, the provisions of  38 C.F.R. § 3.344(a) regarding stabilization of disability ratings do not apply, and a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c) (2014). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.7 (2014).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2014).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability (38 C.F.R. § 4.2 (2014)); resolving any reasonable doubt regarding the degree of disability in favor of the claimant (38 C.F.R. § 4.3 (2014)); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating (38 C.F.R. § 4.7 (2014)); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the veteran's ordinary activity (38 C.F.R. § 4.10 (2014)).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints, muscles, or associated structures; to deformity, adhesions, defective innervation, or other pathology; or to pain, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2014).  The guidance provided by the court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Veteran's right foot sprain was rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Diagnostic Code 5284 provides for a 10 percent evaluation for a moderate foot injury.  A 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  38 C.F.R. § 4.71a , Diagnostic Code 5284 (2014).  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It also should be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.
At an April 2006 VA examination performed while the Veteran was still in service, the Veteran reported that he was able to vacuum, drive a car, climb stairs, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  However, examination of the right foot revealed painful motion and tenderness.  Pes planus was not present.  The examiner noted limitations with standing and walking, in that the Veteran could not do a heel toe walk and favored his right leg due to right hip/low back pain.  X-rays of the right foot were within normal limits.  The examiner diagnosed right foot sprain.  

The RO noted that service treatment records did not show treatment for a chronic right foot condition.  Although the Veteran did not request entitlement to service connection for a right foot injury, the RO granted service connection at an evaluation of 10 percent based on the examiner's findings of painful motion, tenderness, and limitation with standing and walking.

At the May 2010 VA examination, the Veteran reported that he injured his right foot in 2001 while playing volleyball.  A splint and ice were applied.  He received no further treatment for his right foot while in service or after service.  The Veteran reported intermittent sharp pain on the bottom of his foot.  He reported flare-ups every other day in the evening, which lasted 20 to 30 minutes.  Walking barefoot and running increased pain.  He was on no prescription medication for the pain.  He was able to walk one mile.  After service the Veteran worked for the post office for eight months and was presently a college student.  The Veteran had no problems with activities of daily living and did not require any assistive aids.  

On examination, the Veteran walked in rhythmic and symmetric fashion.  Range of motion of the right foot was plantar flexion 40 degrees, dorsiflexion -10 degrees, inversion 25 degrees, and eversion 20 degrees.  There was no loss of joint function with use due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was no instability of the right foot.  There was no tenderness, swelling, heat, or redness noted.  No crepitus was present.  There were no plantar callosities or unusual shoe wear.  There was no hammertoe deformity, hallus valgus deformity, or neurologic abnormality noted.  The Veteran had a slightly high arch.  The Achilles tendon was well aligned.  The examiner opined that there was no evidence to support a clinical diagnosis of right foot sprain at that time.  The examiner explained that it appeared that the Veteran sustained an acute injury that went on to resolution.  The examiner was unable to find any documentation that indicated that the patient sought any further treatment.  In the examiner's opinion, the disability was minimal at that time.

A February 2012 VA treatment record shows the Veteran was complaining primarily of hand and finger stiffness, swelling, and pain, but also had complaints of neck and back pain.  He had no complaints of right foot pain.  One examination, the right foot had no tenderness, swelling, deformities, or instability. 

A December 2013 VA treatment record shows the Veteran was complaining of right knee swelling and some pain in his right great toe due to a loose toenail.  

The Board notes that, in the Veteran's VA Form 9, the Veteran primarily sets forth contentions regarding the status of his right ankle, which is rated separately and not at issue in this appeal.  The Veteran does not state that there is pain or tenderness in his foot.  The only statement pertaining to his right foot is that the Veteran does not recall the examiner's finding of a high arch in the first examination.

Upon careful review of the record, including the Veteran's lay statements, the Board concludes that the reduction in the evaluation of the Veteran's right foot sprain was proper.  At the May 2010 VA examination, the examiner opined that there was no evidence to support a clinical diagnosis of right foot sprain at that time and that the disability was minimal at that time.  On examination, there was no tenderness or painful motion as was noted previously.  Although the Veteran reported intermittent sharp pain on the bottom of his foot and flare-ups every other day in the evening, the Board finds the VA examiner's objective findings and opinion that the Veteran's acute injury had resolved to be more probative than the Veteran's lay statements.  Moreover, the Board notes that in the more than three years subsequent to the August 2010 rating decision that reduced the rating decision for the Veteran's right foot sprain, the Veteran did not complain of pain in his right foot, except as relating to a loose toenail.  

In light of the evidence above, the Board finds that the Veteran's right foot sprain improved since the 10 percent evaluation was assigned.  The Board finds that there was no evidence to support a 10 percent evaluation for a moderate foot injury at the time of the August 2010 reduction, or for at least three years thereafter.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The reduction from 10 percent to 0 percent for right foot sprain was proper.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


